By the Court.
If we were deciding the question of the plaintiff’s domicil upon the 1st of May 1854, we should need more facts. But all we have to consider is the exceptions taken. We must presume that in other respects the jury were rightly instructed.
1. It is very clear that, under the St. of 1856, c. 188, the plaintiff was rightly permitted to testify to his intention at the times of his removal from Huntington to Chester, and of his return to Huntington. A man may determine where his home shall be, and thus incidentally determine where he shall be taxed. Before parties were made competent witnesses, it was the practice to prove their intent by a variety of circumstances, because no man can know the secret purposes of a man’s heart except himself. But now that parties are made competent witnesses, it necessarily follows that they may testify to any facts materia] to the issue. His intent at the time of removal is a fact qualifying the act, and therefore admissible.
2. The selectmen had no authority to determine that the plaintiff was an inhabitant of Chester, and to put his name on the voting list, except upon his application; and there was no evidence that he had made such an application. The testimony of one of them to their acts was therefore properly rejected.

Exceptions overruled.